—In a matrimonial action in which the parties were divorced by a judgment dated May 1, 2000, the defendant appeals from an order of the Supreme Court, Rock-land County (Sweeny, J.), dated June 9, 2000, which denied her motion to compel the plaintiff to transfer the title of the marital residence to her.
Ordered that the order is affirmed, with costs.
The provision in the parties’ stipulation requiring the defendant to refinance the marital residence within six months of the stipulation was an express condition precedent to the plaintiff giving the defendant sole ownership of the marital residence (see, Oppenheimer & Co. v Oppenheim, Appel, Dixon & Co., 86 NY2d 685, 690-692). The defendant failed to meet this requirement within the six-month period. Accordingly, the Supreme Court properly denied the defendant’s motion to compel the plaintiff to transfer the title of the marital residence to her. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.